                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

MICHAEL FRANCIS,                               )
CARMEN J. FRANCIS,                             )
                                               )
                           Appellants,         )
                                               )
                      v.                       )     No. 1:18-cv-00049-JRS-MJD
                                               )
EMC MORTGAGE LLC.,                             )
HOMESALES, INC.,                               )
FANNIE MAE,                                    )
JP MORGAN CHASE BANK,                          )
LAWRENCE T. NEWMAN,                            )
                                               )
                           Appellees.          )

                 Entry Adopting Report and Recommendation

   The Magistrate Judge submitted his Report and Recommendation (ECF No. 24)

on Appellees’ Motion to Dismiss Appeal (ECF No. 12). The parties had an opportunity

under the statute and rules of this Court to file objections. Appellants filed an objec-

tion to the Report and Recommendation (ECF No. 25), and Appellees filed a response

(ECF No. 26). Having considered the Report and Recommendation, Appellants’ ob-

jection, and Appellees’ response thereto, the Court OVERRULES the objection and

ADOPTS the Report and Recommendation (ECF No. 23). The Motion to Dismiss

Appeal (ECF No. 12) is GRANTED.

   Under Federal Rule of Civil Procedure 72(b), the Court reviews de novo any part

of the magistrate judge’s recommendation to which an objection has been properly

made. Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C. § 636(b)(1). The Court may accept,

reject, or modify the recommended disposition. Fed. R. Civ. P. 72(b)(3). “Being
persuaded by the magistrate judge’s reasoning, even after reviewing the case inde-

pendently, is perfectly consistent with de novo review.” Mendez v. Republic Bank,

725 F.3d 651, 661 (7th Cir. 2013).

   Although the Francises have filed an Objection to the Report and Recommenda-

tion, their objection wholly fails to address the basis for the Magistrate Judge’s rec-

ommendation that this appeal be dismissed—namely, that their untimely notice of

appeal deprives this Court of jurisdiction over the appeal.       And the Magistrate

Judge’s conclusion is correct.

   “[T]he 14-day time limit to file notice of appeal of the bankruptcy court’s judgment

or order is jurisdictional.” In re Sobczak-Slomczewski, 826 F.3d 429, 432 (7th Cir.

2016). Thus, “the failure to file a timely notice of appeal strips the district court of

jurisdiction to hear the appeal.” Id. As the Magistrate Judge found, the Francises

appeal the bankruptcy court’s December 6, 2017 order denying them relief from judg-

ment, but they neither filed their notice of appeal before the expiration of the 14-day

time limit to do so, nor sought leave to extend the time for appeal. As a result, their

notice of appeal is untimely and strips this Court of jurisdiction to hear their appeal.

   For the foregoing reasons, the Court OVERRULES the Francises’ Objection to

Report and Recommendation (ECF No. 25) and ADOPTS the Magistrate Judge’s Re-

port and Recommendation (ECF No. 24). This appeal will be dismissed and Appel-

lee’s Motion to Stay Deadline for Appellee’s Brief (ECF No. 16) is DENIED AS

MOOT.

      Date: 11/13/2018


                                           2
Distribution:

MICHAEL FRANCIS
6130 Bordeaux Court
Unit #73
Indianapolis, IN 46220

CARMEN J. FRANCIS
6130 Bordeaux Court
Unit #73
Indianapolis, IN 46220

LAWRENCE T. NEWMAN
4102 66th Street Circle West
Bradenton, FL 34209

Kevin Connor
DYKEMA GOSSETT PLLC
Kconnor@dykema.com

Maria A. Diakoumakis
DYKEMA GOSSETT PLLC (Chicago)
10 S. Wacker Drive
Suite 2300
Chicago, IL 60606

Mark J. Magyar
DYKEMA GOSSETT PLLC
mmagyar@dykema.com




                                3
